DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

*** This office action is responsive to Applicant’s Amendment filed August 26, 2021.   Claims 1-6, 8-10 and 11-25 are pending, in which claims 9-10 and 11-25 were non-elected, without traverse. Claims 7 and 26 were canceled.

Restriction/Election
 Claims 1-6 and 8 are allowable.  Non-elected claims 9-10 (Group-Species Ib and Ic)  are subjected to rejoinder to Group-Species Ia including claims 1-6 and 8, because the claims 9-10 require all the limitations of an allowable independent claim 1.  Accordingly, the restriction requirement of claims 9-10 is hereby withdrawn.  All claims of Group I including pending claims 1-6, 8 and 9-10 are examined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
 An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 11-25, non-elected invention of Groups II, III and IV, without traverse.  Examiner’s amendment is also for correction of typographical error of “comprising-a”, in claim 1 at line 2.  Accordingly, 

IN THE CLAIMS:
	** Claims 11-25 have been canceled.
	** Claim 1, line 2, change “comprising-a”  to  --comprising a--.


Allowable Subject Matter
Claims 1-6, 8 and 9-10 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment filed August 26, 2021 and convincing remarks thereof have overcome the rejections in the last office action.  The references of record including Song (2017/0033003), Lin (2013/0077272), Tuller (2002/0068488), Ji (7,371,688), Agrawal (2016/0049542), Schulze (7,344,936),  etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed integrated circuit, or fairly make a prima facie obvious case of the claimed integrated circuit, in combination with other claimed limitations as recited in base claim 1, the inclusion of comprising a first electrically conductive structure comprising-a first Cu concentration; a diffusion barrier comprising a thin film crystal layer located on the first electrically conductive structure, wherein the thin film crystal layer is a heterojunction thin film crystal layer comprising at least two different thin film crystals: wherein the thin film crystals comprise a transition metal dichalcogenide, a ternary MAX phase carbide, or ternary MAX phase nitride material; and a second electrically conductive structure comprising metal, wherein the second electrically conductive structure comprises greater than 50% copper as a second Cu concentration, wherein the first Cu concentration is less than 20% of the second Cu concentration, wherein the second electrically conductive structure is located on the thin film crystal layer, and wherein the first electrically conductive structure is electrically connected to the second electrically conductive structure through the thin film crystal layer.

 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 /MICHAEL M TRINH/ Primary Examiner, Art Unit 2822